Citation Nr: 0631611	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-24 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which granted 
service connection at a 30 percent disability rating for 
PTSD, effective from December 2002.  The veteran timely 
appealed this decision seeking an increased initial 
disability rating.  

In July 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased initial disability 
rating in excess of 30 percent for his service-connected 
PTSD. After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.
 
At his hearing before the Board in July 2006, the veteran 
testified that his PTSD has continued to worsen over the 
past couple years.  He reported PTSD symptoms including 
frequent nightmares, poor memory, poor concentration, and 
social isolation. The veteran denied receiving any treatment 
for this PTSD; however, he did report being prescribed a 
mild depressant from his general care physician.  Also at 
the hearing, the veteran's brother provided testimony noting 
the veteran's symptoms of poor memory, poor concentration, 
and social isolation.

The veteran's most recent VA psychiatric examination was 
conducted in June 2003.  Given the lack of any recent VA 
examination, and the existence of private medical treatment 
records which are not within the veteran's claims folder, 
the Board believes that the RO should schedule the veteran 
for an additional medical examination to ascertain the 
current severity of his PTSD, and that the RO should also 
attempt to obtain updated treatment records of the veteran.  
The Board acknowledges that many of these treatment records 
may not refer directly to treatment for PTSD.  Nonetheless, 
the Board believes these records may be useful in this case.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
psychiatric problems, including PTSD, 
since December 2002.  The veteran is 
specifically requested to provide a 
release for his medical records D. 
Martin, M.D.   The RO should then obtain 
copies of the related medical records.  

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
should provide a full multi-axial 
evaluation to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
The significance of the assigned 
numerical score should be explained, in 
light of all previously assigned scores.

3.  Following the above, the RO should 
review the veteran's claim for an 
increased initial rating in excess of 30 
percent for PTSD.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



